MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                                Oct 07 2020, 9:00 am

court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT D.T.                              ATTORNEYS FOR APPELLEE
(FATHER)                                                  Curtis T. Hill, Jr.
Valerie K. Boots                                          Attorney General of Indiana
Marion County Public Defender Agency                      David E. Corey
– Appellate Division                                      Robert J. Henke
Daniel G. Foote                                           Deputy Attorneys General
Indianapolis, Indiana                                     Indianapolis, Indiana
ATTORNEYS FOR APPELLANT K.J.
(MOTHER)
Valerie K. Boots
Marion County Public Defender Agency
– Appellate Division
Danielle L. Gregory
Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Matter of N.T. (Minor                           October 7, 2020
Child) and                                                Court of Appeals Case No.
                                                          20A-JC-502
D.T. (Father) and K.J. (Mother),
                                                          Appeal from the Marion Superior
Appellants-Respondents,                                   Court
        v.                                                The Honorable Marilyn A.
                                                          Moores, Judge




Court of Appeals of Indiana | Memorandum Decision 20A-JC-502 | October 7, 2020                   Page 1 of 20
      Indiana Department of Child                               The Honorable Marcia J. Ferree,
      Services,1                                                Magistrate

      Appellee-Petitioner.                                      Trial Court Cause No.
                                                                49D09-1907-JC-1670



      Mathias, Judge.


[1]   D.T. (“Father”) and K.J. (“Mother”) appeal the Marion Superior Court’s order

      adjudicating N.T., their minor child, a Child in Need of Services (“CHINS”).

      Father and Mother (collectively “Parents”) argue that the Department of Child

      Services (“DCS”) failed to prove by a preponderance of the evidence that N.T.

      is a CHINS.


[2]   We affirm.


                                  Facts and Procedural History
[3]   In June 2019, the parents and twenty-three-month-old N.T. resided together in

      an apartment in Beech Grove, Indiana. N.T. has several medical conditions

      that require specialized care and medical attention.


[4]   On June 18, 2019, parents took N.T. to Peyton Manning Children’s hospital

      where she was admitted due to her failure to thrive. N.T. weighed

      approximately fourteen pounds when she was admitted. During DCS’s




      1
       DeDe K. Connor filed an appearance on behalf of Appellee-Guardian ad Litem, Child Advocates, Inc., but
      did not file a brief on appeal.

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-502 | October 7, 2020              Page 2 of 20
      investigation of N.T.’s welfare, N.T.’s primary care physician expressed

      concern about N.T.’s inability to gain weight while in the primary care of her

      parents. When she was admitted to the hospital, Dr. Cortney Demetris, the

      Child Abuse Pediatrician, concluded that N.T. was severely malnourished and

      suspected medical neglect.


[5]   Because N.T. was able to gain weight during her hospital admissions but was

      not able to maintain or gain weight while in Parents’ care, in July 2019, DCS

      filed a petition alleging that N.T. was a CHINS pursuant to Indiana Code

      section 31-34-1-1. Specifically, DCS alleged that N.T. was not receiving

      necessary medical treatment and that her parents were not following N.T.’s

      physicians’ instructions and recommendations.


[6]   In the petition, DCS noted that it had previously investigated a similar report of

      neglect of N.T. in 2018. The prior CHINS proceeding was dismissed because

      DCS believed that N.T.’s growth hormone deficiency could be contributing to

      her inability to gain weight. When DCS filed the July 2019 petition, N.T. had

      been prescribed growth hormone for several months but was not gaining weight

      while in the parents’ care.


[7]   CHINS fact-finding hearings were held on August 16, September 27, and

      October 7, 2019. The trial court adjudicated N.T. to be a CHINS. The trial

      court issued the following comprehensive findings of fact on January 16, 2020.


              7. [Child] has multiple diagnoses that include schizencephaly,
              septo-optic dysplasia, diabetes insipidus, dysphagia requiring G-
              tube feeds, and failure to thrive.
      Court of Appeals of Indiana | Memorandum Decision 20A-JC-502 | October 7, 2020   Page 3 of 20
        8. [Child’s] medical care includes the treatment by multiple
        disciplines, including endocrinology, ophthalmology,
        gastroenterology, neurology, pulmonary, occupational and
        physical therapy, vision therapy and nutrition. [Child] has 8-9
        specialty doctors.


        9. In 2018, [Child] was the subject of a DCS [CHINS] Petition
        where [Child’s] failure to thrive was a safety concern.


        10. According to Father, there was a Child and Family Team
        Meeting (“CFTM”) held prior to the dismissal of that 2018
        Petition, and at CFTM it was discussed and agreed to by DCS
        and Parents that [Child’s] medical care would be transferred to
        Cincinnati Children’s Hospital and that [Child] would be
        weighed twice weekly by an agency to ensure that she gained
        appropriate weight.


        11. [Child’s] medical care was transferred to Cincinnati
        Children’s Hospital. For the time that [Child] received her
        medical care from Cincinnati Children’s Hospital, Parents did
        not miss any appointments except for a few that were missed
        because of car accident that occurred on 3/22/2019, and
        according to Father, those appointments were rescheduled.


        12. Parents scheduled [Child’s] appointments on the same day
        and close in time so that [Child] could make multiple
        appointments in the same day.


        13. [Child’s] formula, medication for her salt and water
        imbalance and her growth hormone formula were shipped to
        Parents’ home.


        14. Father would pick up diabetes medicine and sometimes
        miraLAX for [Child] from the pharmacy.

Court of Appeals of Indiana | Memorandum Decision 20A-JC-502 | October 7, 2020   Page 4 of 20
        15. On or near 1/18/2019, [Child] was admitted to Cincinnati
        Children’s Hospital for failure to thrive. She was released 28 days
        later (on 2/15/2019), having gained weight in those 28 days.


        16. Interim HealthCare was one of the agencies that weighed
        [Child] in her home. James Engelking is a registered nurse and
        case manager at Interim HealthCare and he first weighed [Child]
        on 4/18/2019. Interim was hired to do twice weekly in-home
        weight checks and “check-in” with the family, as ordered by Dr.
        Jain.


        17. RN Engelking weighed [Child] 10-12 times in 9 weeks (from
        4/18/2019-6/11/2019), and in that time the [Child’s] weight
        fluctuated around 13-14 pounds and she gained only 1 pound 2
        ounces.


        18. Parents did not make [Child] available for weighs twice
        weekly. The weighs were scheduled for Tuesdays and Thursdays.
        The weighs were missed because Parents did not answer or
        return RN Engelking’s phone calls.


        19. Mr. Engelking weighed [Child] using an electronic scale that
        auto calibrates and weighed her wearing her diaper only. Mr.
        Engelking[] observed 2-3 boxes of Pedia[S]ure at the house,
        unopened and he never saw [Child] on her feeding machine.


        20. Mr. Engelking said [Child] was cranky, fussy [and her] arms
        and legs were constricted about half the time he weighed her. On
        two separate occasions, [Child] lost weight between weighs. Mr.
        Engelking expressed his concern for this weight loss to Father.
        Father said okay and did not appear to be concerned.


        21. [Child] also has a licensed physical therapist and
        occupational therapist through First Steps, Inc. Parents have

Court of Appeals of Indiana | Memorandum Decision 20A-JC-502 | October 7, 2020   Page 5 of 20
        maintained these appointments and the therapy provided to
        [Child] is designed to improve her range of motion, strength,
        ability to sit, ability to reach, motor skills and the like. Both the
        physical therapist and occupational therapist have not had a
        problem with communicating with parents and parents have been
        open to the therapists’ suggestions.


        22. In addition, [Child] has a vision specialist. [Child] has optic
        nerve hypoplasia where the nerves are under developed, it is an
        under lying [sic] condition [of] her [] septo-optic dysplasia. The
        Vision Specialist specifically works with [Child] on visual
        attention and to help her to use the vision that she has.


        23. First Steps, Inc. is an early intervention program for delay in
        any area for children up to 3 years old. First Steps is a
        community resource not tied to DCS’ intervention which
        provides occupational, speech, and vision services.


        24. During this time that [Child] was at home, Carol Glander, a
        Registered Dietician and a Pediatric Dietician with First Steps,
        worked with [Child]. The Court found her to be qualified as an
        expert in dietetics.


        25. She testified that [Child’s] needs are growth and feeding
        tolerance and the medical team makes all decisions about her
        feeding.


        26. She began seeing [Child] in June 2018 and has continuously
        provided care for [Child] except for the month that [Child] was
        hospitalized in January 2019 at Cincinnati Children’s Hospital.


        27. Ms. Glander saw that [Child] lost weight and recommended
        that [Child] take Duocal. Duocal is an additive made with carbs
        and fats to provide additional calories. She recommended to

Court of Appeals of Indiana | Memorandum Decision 20A-JC-502 | October 7, 2020   Page 6 of 20
        Parents that they talk to [Child’s] medical providers about adding
        [duocal] to add calories to [Child’s] diet. She attempted to
        contact [Child’s] providers herself to make that recommendation
        but was unsuccessful, and she believes that Mother asked the
        medical team about adding Duocal.


        28. Duocal was not added to [Child’s] diet until June 2019 when
        she was hospitalized at St. Vincent and [Child] continues to
        receive it, but in a much lower amount than she was at St.
        Vincent.


        29. Further, Ms. Glander recommended that [Child] have a scale
        so that she could be weighed by the same scale each time for
        accuracy.


        30. Ms. Glander has observed that [Child] tolerates the current
        feeding regimen well versus her feeding regimen up to her
        admission at St. Vincent. She testified that with the feeding
        regimen prior to [Child’s] admission at St. Vincent, she would
        see [Child] was fussy, and her belly [distended]. She
        recommended to Parents to keep a written log of [Child’s]
        tolerance for feeding.


        31. She found that the Parents were not difficult to work with
        and that they asked questions and followed her
        recommendations.


        32. Ms. Glander observed that Parents would have trouble
        getting [Child] to take the total volume per day because of
        [Child’s] reactions of vomiting, crying, and her belly sticking out.


        33. Ms. Glander was concerned for [Child’s] weight and
        nutrition for over a year and assessed that [Child] was not
        growing according to her trajectory.

Court of Appeals of Indiana | Memorandum Decision 20A-JC-502 | October 7, 2020   Page 7 of 20
        34. Ms. Jenna Admundson is an assessment Family Case
        Manager ("FCM") for DCS and she received three 310-reports,
        on 6/17, 6/18 and 6/29, regarding [Child] and her parents. FCM
        Admundson had recent contact with parents during a 310
        Assessment in April 2019.


        35. On 6/17/2019, Parents drove to Cincinnati Children’s
        Hospital for [Child’s] scheduled doctors’ appointments.


        36. During the course of [Child’s] appointments with her medical
        providers, her doctor strongly recommended that [Child] be
        admitted immediately because she was not gaining weight as she
        should.


        37. Instead of following that recommendation, Mother and
        Father chose to take the [Child] home and then to Peyton
        Manning Children’s Hospital at St. Vincent Hospital, hereinafter
        referred to as “St. Vincent”). If [Child] was going to be admitted
        to the hospital, the parents wanted her close to home.


        38. When Parents left Cincinnati, they knew that [Child] needed
        to be admitted to the hospital because she was severely
        underweight and they knew that in the 9 weeks or more leading
        up to this recommendation, that [Child] had gained roughly one
        pound.


        39. As of the next afternoon, Parents had not taken [Child] to St.
        Vincent or any other hospital.


        40. Ms. Camille Drake is a DCS FCM and she met with Parents
        at their home sometime in the afternoon on 6/18/2019.


        41. When she arrived, [Child] was feeding via G-tube and
        Parents were packing items to go the hospital.

Court of Appeals of Indiana | Memorandum Decision 20A-JC-502 | October 7, 2020   Page 8 of 20
        42. Mother told her that she told Cincinnati Children’s Hospital
        that they would be taking [Child] to St. Vincent when they got off
        work the following day, despite St. Vincent strongly
        recommending admission on the same day. FCM Drake told
        Parents to take [Child] to the hospital between 5:15-5:30 p.m.
        Parents and [Child] arrived at St. Vincent around 5:30 p.m. They
        waited in the ER waiting room until [Child] was admitted to the
        Hospital at 11:23 p.m.[]


        43. At the time of admission, [Child’s] home feeding regimen
        was 1050 calories per day of Pedia[S]ure Peptide fed over 15
        hours.


        44. According to Father, the current feeding instructions from
        Cincinnati Children’s Hospital were to increase rate of flow and
        decrease the hours of feeding weekly and her hours of feeding
        were down to about 15 hours.


        45. Upon admission, St. Vincent started [Child’s] feed at the
        same number of calories that the parents reportedly were giving
        her at home and adjusted the feeding rate.


        46. [Child] was admitted to St. Vincent Hospital on 6/18/2019 at
        11:23 p.m. and was discharged at 2:47 p.m. on 8/12/2019 (9
        weeks later).


        47. When [Child] first arrived in her hospital room, RN Hannah
        Raspopovich observed Father pick up and carry [Child], with one
        arm without supporting [Child’s] head and body, to her hospital
        bed and carelessly set her in her bed. Given [Child’s] medically
        fragile state, this concerned RN Raspopovich and she noted it in
        the medical records.




Court of Appeals of Indiana | Memorandum Decision 20A-JC-502 | October 7, 2020   Page 9 of 20
        48. On 6/22/2019, Parents stayed overnight in [Child’s] hospital
        room. At 2:00 a.m., on the 23rd, RN Shelby M Nolot observed
        that [Child’s] feeding pump was placed on the side of the crib
        closest to the door and was running appropriately. When RN
        Nolot returned to the room 2 hours later, the feeding pump had
        been moved to the opposite side of the crib and was turned off.
        The hospital staff denied entering room and turning off the
        feeding pump.


        49. Pursuant to doctor’s orders, the feeding pump was to be on
        and continuously feeding [Child].


        50. At approximately 9:00 a.m. on 6/23/2019, RN Catherine
        Schwab, entered [Child’s] hospital room and the feeding pump
        was off again. RN Schwab turned the feeding pump on to resume
        feeding. Parents were in the room sleeping.


        51. On 6/23/2019, Dr. Large discussed with Parents about them
        turning off the feeding pump. Dr. Large explained that [Child]
        was to be feeding continuously for 24 hours. Parents did not deny
        turning off the feeding pump and expressed that they did not
        want [Child] to be on continuous feed without breaks. Mother
        was upset that [Child] was being fed 24 hours a day and she felt
        her stomach needed a break.


        52. Mother and Father told Dr. Large that they thought [Child]
        should be discharged from the hospital because she was doing
        fine at home with them. Parents were adamantly opposed to the
        24-hour feeding schedule.


        53. Dr. Large explained that the plan was to condense feeds to
        run over 15 hours per day as per home schedule, but that the
        current order is for 24 hours. Physician discussed with Parents
        the importance of continuous feeds at that time considering
        [Child] was severely malnourished and needed to gain weight.

Court of Appeals of Indiana | Memorandum Decision 20A-JC-502 | October 7, 2020   Page 10 of 20
        54. Mother and Father both testified that they did not turn off the
        feeding pump.


        55. On 7/31/2019, [Child] weighed 7.39 kg or 16 pounds 4
        ounces. From 6/18/19 to 7/31/19, [Child] gained 2 pounds and
        3 ounces. On average, she gained 24 grams/day.


        56. On 8/4/2019, RN Megan Kilma unhooked [Child] from her
        feeding pump at the request of the parents so that they could
        bathe her. Parents agreed they would turn the feeding pump back
        on when they were finished bathing her, but they did not and left
        the room. RN Kilma hooked [Child] back up to her feeds and
        parents returned while she was doing so. RN Kilma left the room
        again and when she returned the parents were gone and [Child’s]
        tubing was clamped off and her feed was running into her
        farrel[l] bag, causing her not to receive feed for 2 hours.


        57. Doctor Courtney Demetris is a part of the Child Protection
        Team at St. Vincent and Riley Hospitals. She is a pediatric
        hospitalist at St. Vincent Hospital.


        58. She is board certified in pediatrics and child abuse pediatrics.
        The court qualified her as an expert witness in the areas of
        pediatrics and child abuse pediatrics.


        59. During [Child’s] admission at St. Vincent, Dr. Demetris
        cared for [Child] when she was on duty as a hospitalist. In her
        expert opinion, [Child] suffered from medical neglect and the
        basis for that opinion was her review of medical records and her
        personal care of [Child].


        60. Dr. Demetris’ expert opinion is that at the time of admission
        to St. Vincent, [Child] was severely malnourished. The Z score
        reflects the severity of a patient’s malnutrition and it takes into

Court of Appeals of Indiana | Memorandum Decision 20A-JC-502 | October 7, 2020   Page 11 of 20
        consideration a patient’s weight and length. [Child’s] Z score
        reflected severe malnutrition. Specifically, her Z score was
        negative 3.0, anything below 5, is an indicator of severe
        malnutrition.


        61. Dr. Demetris explained that severe malnutrition can result in
        death. Further, it prevents a patient from standard growth and
        development.


        62. According to Dr. Demetris, [Child] does gain weight when
        she is given proper calories and her malnutrition is secondary to
        her other conditions. In her expert opinion, there is no medical
        reason for [Child] not gaining weight.


        63. In Dr. Demetris’ review of the medical records, there were
        several incidents when parents were not following medical
        advice.


        64. Dr. Demetris believes that the Parents failed to follow
        medical professional advice and that failure resulted in the
        [Child] becoming malnourished. According to Dr. Demetris, the
        home feeding regimen that included 1050 calories a day, if
        followed, would have provided [Child] with the calories she
        needed to gain weight.


        65. [Child] gained significant weight at the hospital on the same
        calorie intake that she was reportedly receiving at home which
        was about 1050 calories per[] day.


        66. While at St. Vincent she gained an average of 25 grams/day
        and the goal for [Child] is 10-15 grams/day.




Court of Appeals of Indiana | Memorandum Decision 20A-JC-502 | October 7, 2020   Page 12 of 20
        67. In fact, as of 7/31/2019, [Child] was receiving fewer calories
        that what she was supposed to receive at home and she
        continued to gain weight in excess of the goal.


        68. According to Dr. Demetris, any changes made to her feeds
        during her stay at St. Vincent provided less total calories than she
        was getting at home and would not explain why she was not
        gaining weight at home.


        69. At admission to St. Vincent, 6/18/2019, [Child] weighed
        6.39 kg (14.08 pounds). At discharge, [Child] weighed over
        17.5 pounds.


        70. [Child] gained over 3 ½ pounds in the 9 weeks she was at St.
        Vincent and in the 9 weeks at home leading to her admission, she
        gained only about 1 pound.


        71. Sheila Grimm began supervising parenting time in the middle
        of July until 8/12/2019 at St. Vincent. She went every day and
        the Parents arrived at the hospital with her for supervised
        parenting time.


        72. Once supervised parenting time started, there were no further
        reports by the hospital that Parents disconnected the feeding
        tube.


        73. Ms. Grimm has never found parents to be difficult to work
        with and she describes both parents as well researched in
        [Child’s] diagnoses and that they are there for [Child] 100%.
        Mother and Father have never been resistant to her suggestions.


        74. During supervised parenting time, she has observed Parents
        work together as a team, and display great nurturing and comfort
        to [Child], including bathing her, painting her nails, applying

Court of Appeals of Indiana | Memorandum Decision 20A-JC-502 | October 7, 2020   Page 13 of 20
        lotion, massaging her hair. At that time and currently she has no
        safety concerns for [Child] in parents’ care. Currently, she is
        working with parents regarding gaining employment.


        75. [A.J.] is [Child’s] maternal grandmother. In 2018, [Child]
        was in her home when [Child] was about 7 months old and she
        was with her for a month. The reasons for the placement were
        the same issues of [Child] struggling to gain weight. [Child] was
        inpatient at Riley and she was released to her. [Child] is now
        with her again, about 3 days a week, Friday-Monday morning
        and [Child] is with [L.B.], paternal grandmother, 5 days a week,
        Monday-Friday.


        76. Currently, [Child] receives [PediaSure] peptide over a 22-
        hour feed and she is gaining weight. As of the fact finding,
        [Child] weighed about 20 pounds 7 ounces.


        77. Both grandmothers have trained through St. Vincent on
        [Child’s] medications and feeding machine, and both report they
        will continue to be a support for Parents.


        78. [Child] has received a [Bureau of Developmental Disabilities
        Services] BDDS waiver and she will get a skilled nurse and
        respite care, among other services. Further, Aviana nursing
        service is set to be in place and will provide 24-hour nursing
        services.


        79. Mother has contacted CICOA for therapeutic services as a
        possible an additional resource. Medicaid pays for CICOA
        therapeutic services.


        80. Ms. August Hatter is a DCS Permanency FCM and she was
        assigned to [Child’s] case on or near 7/1/2019.



Court of Appeals of Indiana | Memorandum Decision 20A-JC-502 | October 7, 2020   Page 14 of 20
        81. She has conducted 2 CFTMs since this case opened. She
        described Father’s demeanor during CFTMs as aggressive and
        hostile. He continuously interrupts others when they are talking
        and he dominates the conversation. He believes that he knows
        more than the doctors and that [Child’s] weight loss was due to
        her kidney condition.


        82. He said that the State only provides services “when [s***] hits
        fan” and that the services offered now should have already been
        provided a year ago.


        83. DCS recommends that Mother participate in Home Based
        Therapy and Home Based Casework to help find her find part-
        time employment and parenting education. DCS recommends
        that Father participate in home based therapy due to his anger.


        84. For [Child], DCS recommends nursing services 24
        hours/day, to attend all doctors’ appointments, and to have a
        First Steps evaluation.


        85. DCS argues that the coercive intervention of the Court is
        necessary to ensure that the family follows the doctors’
        recommendations.


        86. Despite [Child] having been admitted to the hospital for
        severe malnutrition and for no other reason, Mother and Father
        were insistent about maintaining the home feeding regimen and
        did not want it changed to include 24 hour feeds. Parents acted
        against medical advice when they turned off [Child’s] feeding
        pump.


        87. [Child] gained weight as medically expected during her time
        at Cincinnati Children’s hospital in January 2019, at St. Vincent
        in July 2019 and in placements with her grandmothers.

Court of Appeals of Indiana | Memorandum Decision 20A-JC-502 | October 7, 2020   Page 15 of 20
              88. The inability or unwillingness of Parents to recognize that
              [Child] was not thriving causes great concern for the safety and
              well-being of [Child] in their care and services are needed in
              order to ensure that [Child] will maintain proper nourishment in
              the care of Parents.


              89. Even when community services were in place, [Child] still
              became severely malnourished in her Parents’ care.


              90. The coercive intervention of the Court is necessary to ensure
              that [Child] will receive the appropriate nutrition in the care of
              her Parents.


              91. The Court finds that [Child] is a minor child in need of
              services because [Child’s] physical or mental condition is
              seriously impaired or endangered due to the neglect of parents to
              provide her the appropriate medical care, in that she became
              severely malnourished while in their care without medical
              reason.


      Father’s App. pp. 114–121. The trial court placed N.T. in the care of her

      paternal grandmother.


[8]   The trial court issued its dispositional and parental participation orders on

      January 24, 2020. Both parents were ordered to participate in homebased

      therapy. Father was also ordered to complete a Father Engagement program

      and parenting assessment. Mother and Father now appeal.


                                     Discussion and Decision
[9]   Parents argue that DCS failed to prove that N.T. was endangered or that the

      coercive intervention of the court was necessary. It is well-settled that

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-502 | October 7, 2020   Page 16 of 20
               [i]n all CHINS proceedings, the State must prove by a
               preponderance of the evidence that a child is a CHINS as defined
               by the juvenile code. When reviewing a CHINS adjudication, we
               do not reweigh evidence or judge witness credibility and will
               reverse a determination only if the decision was clearly
               erroneous. A decision is clearly erroneous if the record facts do
               not support the findings or if it applies the wrong legal standard
               to properly found facts.


       V.B. v. Ind. Dep’t of Child Servs., 124 N.E.3d 1201, 1208 (Ind. 2019) (citations

       and quotation marks omitted).


[10]   DCS alleged that N.T. was a CHINS pursuant to Indiana Code section 31-34-1-

       1, which provides that a child under the age of eighteen is a CHINS under the

       following circumstances:


               (1) the child’s physical or mental condition is seriously impaired
                   or seriously endangered as a result of the inability, refusal, or
                   neglect of the child’s parent, guardian, or custodian to supply
                   the child with necessary food, clothing, shelter, medical care,
                   education, or supervision;

                   (A) when the parent, guardian, or custodian is financially able
                       to do so; or

                   (B) due to the failure, refusal, or inability of the parent,
                       guardian, or custodian to seek financial or other
                       reasonable means to do so; and

               (2) the child needs care, treatment, or rehabilitation that:

                   (A) the child is not receiving; and

                   (B) is unlikely to be provided or accepted without the coercive
                      intervention of the court.


       Court of Appeals of Indiana | Memorandum Decision 20A-JC-502 | October 7, 2020   Page 17 of 20
[11]   “That final element guards against unwarranted State interference in family life,

       reserving that intrusion for families ‘where parents lack the ability to provide for

       their children,’ not merely where they ‘encounter difficulty in meeting a child’s

       needs.’” J.B. v. Ind. Dep’t of Child Servs., 2 N.E.3d 1283, 1287 (Ind. 2014)

       (quoting Lake Cty. Div. of Fam. & Child. Servs. v. Charlton, 631 N.E.2d 526, 528

       (Ind. Ct. App. 1994)). When considering this requirement, “courts should

       consider the family’s condition not just when the case was filed, but also when

       it is heard.” Gr.J. v. Ind. Dep’t of Child Servs., 68 N.E.3d 574, 580 (Ind. 2017)

       (quotations omitted). “Doing so avoids punishing parents for past mistakes

       when they have already corrected them.” Id. at 581.


[12]   Mother and Father challenge the trial court’s CHINS adjudication by focusing

       on the evidence establishing that they provided necessary medical care for N.T.

       We agree with the Parents that N.T. did not lack the medical care that she

       required. And the facts of this case are complicated because N.T.’s significant

       medical conditions impact her ability to gain weight.


[13]   However, DCS presented evidence that Parents do not always follow the

       recommendations and treatment plans prescribed by N.T.’s medical providers. 2




       2
         Parents challenge the trial court’s finding that they did not make N.T. available for weigh-ins twice weekly.
       James Engelking, the service provider who performed N.T.’s weight checks, testified that he was often only
       able to weigh N.T. once per week due to lack of communication from Parents. Tr. Vol. 1, p. 185. Engelking
       was required to weigh N.T. on Tuesdays and Thursdays, but the timing of his visits to Parents’ home was not
       consistent. He attempted to communicate with Parents to let them know when he would arrive at their home
       for the weight check, but Parents did not respond. Id. at 210. The Parents may have had good reasons for not
       being present when Engelking arrived at their home, but they failed to communicate with him concerning
       their availability for weight checks. This evidence supports the trial court’s finding.

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-502 | October 7, 2020                   Page 18 of 20
       Most concerning, Parents have not followed N.T.’s prescribed feeding plan. As

       a result, when N.T. was admitted to the hospital in June 2019, Dr. Cortney

       Demetris, an expert in Child Abuse Pediatrics, concluded that N.T. was

       severely malnourished, and the doctor suspected medical neglect.3


[14]   DCS proved that while N.T. was in Parents’ care between hospital admissions,

       she was unable to maintain weight gain. However, while N.T. was hospitalized

       at St. Vincent’s for almost two months, she gained three pounds, seven ounces

       and was able to maintain the weight gain. N.T. continued to gain weight,

       although at a slower place, after her discharge from the hospital in August 2019

       while placed in her grandmothers’ care.


[15]   During N.T.’s hospitalization, medical providers observed on more than one

       occasion that Parents had turned off N.T.’s feeding tube against doctor’s orders.

       Tr. Vol. I, p. 92. Dr. Demetris testified that N.T. gains weight when she is given

       proper calories; therefore, N.T.’s “severe malnutrition is secondary to her not

       receiving the feedings when” N.T. is not in the hospital setting. Tr. Vol. 1, p.

       91. Dr. Demetris opined that N.T. should have been gaining and maintaining




       3
         Parents argue that the evidence that they waited twenty-four hours to admit N.T. to St. Vincent’s after
       medical providers at the hospital in Cincinnati strongly advised Parents admit her immediately does not
       support the CHINS adjudication. The Parents do not agree that they were advised to have N.T. admitted
       immediately. When the DCS service provider arrived at their home, Parents were making preparations to
       take N.T. to the hospital. Because Parents were complying with their medical providers advice, albeit not as
       rapidly as those providers or DCS would have liked, we agree with Parents that their delay in taking N.T. to
       the hospital would not support the CHINS adjudication absent the other evidence discussed above.

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-502 | October 7, 2020                  Page 19 of 20
       her weight while in parents care if she was given proper feedings.4 Id. at 92.

       Father was argumentative with Dr. Demetris which made it difficult for her to

       communicate with him about N.T.’s care. Tr. Vol. 1, pp. 94–95.


[16]   Parents cite to their own testimony that they do not turn off N.T.’s feeding tube

       against doctor’s orders. But it was within the province of the trial court to weigh

       their testimony against that of the medical providers, and we will not reweigh

       the evidence on appeal.


                                                   Conclusion
[17]   The evidence of N.T.’s severe malnutrition combined with Parents’ decision to

       turn off N.T.’s feeding tube against the medical providers orders establishes that

       N.T.’s physical or mental condition is seriously endangered as a result of

       Parents’ neglect. This same evidence also supports the trial court finding that

       the coercive intervention of the court is necessary to ensure that N.T. receives

       the care and treatment she requires.


[18]   For all of these reasons, we affirm the trial court’s order adjudicating N.T. a

       CHINS.


       Bradford, C.J., and Najam, J., concur.




       4
         The Parents argue that N.T. gained weight while hospitalized at St. Vincent’s because the doctors at that
       facility changed her prescription and method of feeding. However, N.T.’s caloric intake stayed the same
       throughout her hospital stay. Tr. Vol. 1, pp. 151–52. And the number of calories per kilogram of body weight
       decreased during her hospital stay. Id. at 153.

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-502 | October 7, 2020                 Page 20 of 20